Citation Nr: 0022378	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for blood in stool, as 
due to an undiagnosed illness.

2.  Entitlement to service connection for left shoulder pain, 
as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a sore throat, as 
due to an undiagnosed illness.

5.  Entitlement to service connection for painful urination, 
as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, as due 
to an undiagnosed illness.

7.  Entitlement to service connection for pituitary 
microadenoma, claimed as headaches with blackspots, dizziness 
and vomiting, as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue and 
weakness, as due to an undiagnosed illness.

9.  Entitlement to service connection for involuted bilateral 
fibroanthomas with fibrous dysplasia, claimed as joint pain 
and knee disability, as due to an undiagnosed illness.

10.  Entitlement to service connection for facial swelling, 
as due to an undiagnosed illness.

11.  Entitlement to service connection for tearing of the 
eyes, as due to an undiagnosed illness.

12.  Entitlement to service connection for internal bleeding, 
as due to an undiagnosed illness.

13.  Entitlement to service connection for a rash of the 
hands and onychomycosis, as due to an undiagnosed illness.

14.  Entitlement to service connection for cold sweats, as 
due to an undiagnosed illness.

15.  Entitlement to service connection for generalized 
arthritis, claimed as arthritis of the thoracic and lumbar 
segments of the spine, as due to an undiagnosed illness.

16.  Entitlement to service connection for joint pain, as due 
to an undiagnosed illness.

17.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

18.  Entitlement to service connection for anxiety and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

Information currently available reflects that the veteran's 
original claim file was lost, apparently, during or prior to 
July 1997 when the veteran was notified by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that a rebuilt claim file had been established.  He 
was then requested to forward copies of all documents in his 
possession; however, there is no indication that he 
responded.  

The documents on file suggests that the veteran had active 
military service from April 1989 to February 1992 and that he 
served in the Gulf War Theater from January 3, 1991 to June 
15, 1991.  However, most of the available information is 
contained in an April 1998 Supplemental Statement of the Case 
(SSOC) (which post dates the loss of the original claim 
file).  This document indicates that the veteran served in 
Southwest Asia from December 18, 1990 to April 21, 1991.  

Additionally, the April 1998 SSOC indicates that the veteran 
is represented by The American Legion.  However, no power of 
attorney is contained within the rebuilt claims file and that 
organization has not submitted a VA Form 646.  

No service medical records (SMRs) are on file nor are any VA 
or Social Security Administration records on file.  However, 
the SSOC cites to SMRs, a VA Persian Gulf Registry 
examination of November 30, 1994, a July 8, 1997 report of 
the Environmental Support Group, testimony at a September 11, 
1997 RO personal hearing, clinical findings and tests of VA 
hospitalization in October 1997, and a report of a November 
28, 1997 VA examination and March 17, 1998 addendum.  
Likewise, the April 1998 SSOC refers to medical records from 
the Social Security Administration (SSA) dated in July 1997.  

The RO has not documented the steps taken to reconstruct the 
claim file, to include contacting the National Personnel 
Records Center to request that a search be conducted for any 
additional SMRs.  The RO has also not documented what 
collateral sources were contacted to rebuild the claim file, 
to include contacting the VA Records Management Center and 
compliance with VA Adjudication Procedure Manual, M21-1, Part 
III, to include Paragraphs 4.25 to 4.29.  

Accordingly, the case is remanded for the following actions: 

1.  The RO should take the appropriate 
steps to ensure that the veteran's 
representation is verified, to include 
obtaining a new power of attorney from 
the veteran.  

2.  The RO should request that the 
appellant furnish the approximate dates, 
locations, names of treating facilities, 
and the units to which he was assigned 
when he was treated, examined, 
evaluated, observed or hospitalized 
during service for the disabilities 
claimed herein.  

3.  The RO should complete rebuilding 
the claim file pursuant to the 
procedures established by the VA 
Adjudication Procedure Manual, M21-1, 
Part III, to include Paragraphs 4.25 to 
4.29.  This should include attempting to 
obtain all relevant records from 
collateral sources, and all such steps 
taken by the RO should be documented 
within the record.  

These steps should include, but not 
necessarily be limited to, those sources 
listed in the April 1998 SSOC: Service 
medical records; the VA Persian Gulf 
Registry examination of November 30, 
1994; Social Security Administration 
(SSA) records, including the document 
dated in July 1997; the July 8, 1997 
report of the Environmental Support 
Group; the transcript of testimony at a 
September 11, 1997 RO personal hearing; 
discharge summary and treatment, 
progress, and nurse's notes as well as 
reports of all clinical and laboratory 
tests of VA hospitalization in October 
1997, and  the report of a November 28, 
1997 VA examination and a March 17, 1998 
addendum.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an SSOC, which contains 
all pertinent law and regulations, and be given an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


